IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40242

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 410
                                                )
       Plaintiff-Respondent,                    )     Filed: March 19, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
KEVIN NEAL CHARLES,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Appeal from order revoking probation and requiring execution of unified ten-year
       sentence with three-year determinate term for grand theft, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Kevin Neal Charles was found guilty of grand theft. I.C. § 18-2403(1), 18-2407(1)(b)(7).
The district court imposed a unified ten-year sentence with a three-year determinate term,
suspended the sentence and placed Charles on probation. Charles admitted to violating the terms
of the probation. On August 7, 2008, the district court revoked probation, ordered execution of
the original sentence, but retained jurisdiction for 180 days. The district court’s jurisdiction
expired on February 3, 2009. On February 4, 2009, the district court entered an order suspending
Charles’s sentence and placing him on probation. On February 27, 2012, the state filed a motion,
alleging Charles had violated the terms of his probation. Charles admitted the allegations and on




                                               1
August 3, 2012, the district court revoked Charles’s probation and ordered execution of the
underlying sentence. Charles appealed.
       We consider first the state’s argument that Charles cannot obtain relief because the
district court had no jurisdiction to place Charles on probation on February 4, 2009. The state is
correct. Furthermore, Charles, in his appellant’s brief, also acknowledges that the district court
lost jurisdiction on February 3, 2009.
       The district court’s jurisdiction ceased to exist on February 3, 2009, and Charles
automatically came under the control of the Department of Correction. See State v. Petersen,
149 Idaho 808, 31, 121 P.3d 961, 962 (Ct. App. 2010).            Because the district court lost
jurisdiction on February 3, 2009, all subsequent proceedings in Charles’s case would have been a
legal nullity. See Petersen, 149 Idaho 808, 811, 241 P.3d 981, 984 (Ct. App. 2010). Any
attempt to place a defendant on probation after the expiration of the statutorily authorized review
period is void. State v. Taylor, 142 Idaho 30, 31-32, 121 P.3d 961, 962-63 (2005).
       The district court did not have jurisdiction to place Charles on probation. Therefore, his
appeal is dismissed as untimely.




                                                2